Citation Nr: 1719727	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, mood disorder, anxiety disorder, personality disorder, panic disorder and intermittent explosive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Michael Daisley, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

The Veteran testified at a Video Conference Hearing in May 2013.  A copy of the hearing transcript is associated with the claims file.  

The matter was previously before the Board in March 2016.  There, the Board remanded the claim for service connection for an acquired psychiatric disorder for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 
In March 2016, the Board found that the June 2015 VA examination was inadequate.  The examiner found that the Veteran did not suffer from PTSD under the DSM-V criteria, but that he does suffer from an adjustment disorder with mixed anxiety, chronic depressed mood and recurrent moderate depression.  The examiner opined that the Veteran did not have PTSD because the Veteran did not experience a life threatening event.  The examiner did not provide an opinion as to whether or not the Veteran's current psychological condition is related to his military service.  Consequently, the Veteran was afforded another VA examination in October 2016 and was diagnosed with schizoaffective disorder.  

After reviewing the Veteran's claims file, the October 2016 examiner agreed that the Veteran does not have PTSD under the DSM-V criteria.  Instead, the examiner opined that the Veteran currently suffers from a schizoaffective disorder.  The examiner strongly disagreed with the Veteran's PTSD diagnosis from Highland Clinic in which his private physician stated that the Veteran's PTSD is a 'life long, incurable disease.'  In addition, Highland Clinic did not diagnose the Veteran with PTSD under the appropriate DSM-IV or DSM-V criteria.  The VA examiner also disagreed with the Veteran's diagnosis of intermittent explosive disorder, in which he was diagnosed in March 1999 at Cumberland County Mental Health Care.  The examiner opined that a diagnosis of intermittent explosive disorder is not met and that schizoaffective disorder is a more reasonable diagnosis.  No further elaboration was offered as to this conclusion.  

While the October 2016 VA examiner provided a thorough opinion on the Veteran's schizoaffective disorder, the examination is inadequate.  Other than the intermittent explosive disorder and PTSD, the examiner failed to address the other outstanding psychiatric diagnosis.  The Veteran was diagnosed with depression by a VA examiner in January 2001 and was diagnosed with an adjustment disorder with mixed anxiety, chronic depressed mood, and moderate recurrent depression by another VA examiner in June 2015.  In order for the Board to properly adjudicate this claim, all of the Veteran's current psychiatric conditions and their respective etiologies must be determined.  Furthermore, while the Board accepts the October 2016 VA examiner's opinion that the Veteran's schizoaffective disorder is less likely than not incurred in or caused by the in-service event, the Board believes that a determination must also be made as to whether or not the Veteran's schizoaffective disorder had manifested to a compensable degree within one year following separation from service.  38 C.F.R. § 3.309(a) (2016).  For these reasons, the Board finds that another examination is warranted.  

Lastly, the Board must consider whether the Veteran is entitled to a total disability rating based on individual umemployability.  Here, the Veteran's claim for TDIU is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Since a determination has not been made regarding the Veteran's claim for service connection, the outcome of that claim must be reached before a decision regarding TDIU can be made. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical professional to identify all psychiatric disorders present during the appeal period.  The examiner is to provide a medical opinion to address the Veteran's outstanding psychiatric conditions.  The claims file must be provided to the examiner.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise.  

a.  The examiner must determine what psychiatric conditions the Veteran has had during the claim and appeal period.  In doing so, the examiner must address previous diagnoses of record, including diagnoses of adjustment disorder with mixed anxiety, chronic depressed mood, and moderate recurrent depression in the June 2015 VA examination and of schizoaffective disorder in the October 2016 VA examination.  

b.  For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.  

The examiner must consider the 1) Veteran's May 2013 hearing testimony; 2) February 2001 VA examination; 3) June 2015 VA examination 4) October 2016 VA examination; 5) October 2006 Cumberland County Mental Health Center; 6) December 2004 Cape Fear Valley Health Medical Record, Fayetteville . 

c.  The examiner must determine whether or not the Veteran's schizoaffective disorder manifested to a compensable degree within one year after his separation from military service.  

If the examiner finds that an examination is necessary, schedule the Veteran for an examination in order to determine the nature and etiology of the Veteran's current psychiatric conditions.  

2.  The AOJ should also secure any updated and outstanding and relevant treatment records.  

3.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4.  Thereafter, the RO should readjudicate the Veteran's TDIU claim to determine if he meets the schedular requirements for the assignment of a TDIU.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

